Citation Nr: 0126501	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  98-12 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the apportionment of the appellant's compensation 
benefits in the amount of $69 was proper.

(The issue of entitlement to a compensable initial evaluation 
for herpes is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 until her 
retirement in May 1996.

In a special apportionment decision dated in April 2000, the 
Regional Office (RO) determined that the veteran's spouse was 
entitled to an apportionment of $69 per month of her 
compensation benefits, effective from July 1, 1999.  The 
veteran appealed this decision.

The Board of Veterans' Appeals (Board) notes that, while the 
veteran's spouse has not participated or contested the 
veteran's claim that the apportionment was not warranted, the 
procedures set forth in 38 U.S.C.A. § 7105A (West 1991) and 
38 C.F.R. §§ 19.100, 19.101, 19.102 (2001) relative to 
simultaneously contested claims have been followed.


FINDINGS OF FACT

1.  The veteran's expenses exceeded her income.

2.  The amount the veteran's spouse received as an 
apportionment represented the additional payment the veteran 
received for a spouse.

3.  There is no showing that hardship to the veteran resulted 
from the apportionment of the additional amount she was 
entitled to receive for a dependent.


CONCLUSION OF LAW

The apportionment of the veteran's disability compensation in 
the amount of $69 per month was warranted.  38 U.S.C.A. § 
5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The Board finds that 
the RO has met its duty to assist the claimant in the 
development of this claim under the VCAA.  By virtue of the 
Statement of the Case issued during the pendency of the 
appeal, the veteran and her spouse were given notice of the 
information necessary to substantiate the claim.  The RO made 
reasonable efforts to obtain relevant financial information 
from both the veteran and her spouse.  Consequently, further 
action under the VCAA is not indicated.

Factual background

The veteran's spouse submitted a claim for an apportionment 
of the veteran's compensation benefits in May 1999.

The RO sent letters to the veteran and her spouse in July 
1999 requesting information concerning their income and 
expenses.


In July 1999, the veteran's spouse reported that his monthly 
income was $3412, and that this consisted of his military 
retirement pay and a salary from his employer at the time.  
His reported monthly expenses included $645 for a housing 
payment; $485 for food; $165 for utilities and telephone; 
$215 for insurance; $457 for a car payment; $75 for clothing; 
$100 for taxes; $75 for medical bills; $100 for automobile 
expenses; and $300 in child support.  He indicated that the 
veteran was not sending him any money.

The veteran submitted information concerning her income and 
expenses in August 1999.  She reported that her monthly 
income consisted of her salary of $1600 and VA compensation 
benefits in the net amount of $1019.  Her monthly expenses 
included $924 for housing; $190 for utilities and telephone; 
$400 for food; $135 for automobile insurance; $365 for car 
payments for herself and her son; $100 for clothing; $100 for 
medical payments; $424 in credit card payments; and college 
expenses for her two children in excess of $1500.  

The veteran and her spouse were divorced in February 2001.  
Thereafter, the RO terminated the apportionment, effective 
from March 1, 2001.

Service connection is in effect for a number of disabilities, 
with a combined schedular evaluation of 60 percent, effective 
September 1998.

Analysis

The Board notes that under VA regulations, all or any part of 
a veteran's benefits may be apportioned if the veteran's 
spouse is not residing with the veteran and the veteran is 
not discharging his or her responsibility for the spouse's 
support. 38 U.S.C.A. § 5307; 38 C.F.R. § 3.450(a)(1)(ii).

In addition, where hardship is shown to exist, compensation 
may be specially apportioned between the veteran and her 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451 (2001).  Factors to 
be considered include the amount of VA benefits payable, 
other resources and income of the parties in interest, and 
any special needs of the respective parties.  Id.  Special 
apportionment is apparently meant to provide for claimants in 
situations in which the veteran is reasonably discharging her 
responsibility for the support of her dependents, but special 
circumstances exist which warrant giving the dependents 
additional support.  The amount apportioned should generally 
be consistent with the total number of dependents involved.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her, while apportionment of less than 20 percent of her 
benefits would not provide a reasonable amount for any 
apportionee. 38 C.F.R. § 3.451 (2001).

In this case, the veteran has taken issue with the 
apportionment of her VA compensation benefits to her then-
estranged spouse.  As noted above, in a special apportionment 
decision dated in April 2000, an apportionment was granted to 
the veteran's estranged spouse in the amount of $69, 
effective July 1999.  In this regard, the Board observes that 
this figure represented the additional amount of compensation 
the veteran received for a spouse.  The Board emphasizes 
that, but for her spouse qualifying as a dependent, the 
appellant would not have qualified for the additional $69.  
Since she and her spouse were not residing together, and 
because the additional $69 was intended to compensate her for 
having a dependent spouse, the Board finds that the payment 
of $69 a month to her spouse caused the appellant no 
additional hardship, particularly since she would not have 
received the money had she not had a spouse.  The Board 
therefore finds that the apportionment implemented by the RO 
(which apportionment was later terminated upon the 
appellant's divorce) was consistent with the requirements of 
the law.

	(CONTINUED ON NEXT PAGE)


ORDER

The apportionment of the veteran's compensation benefits from 
July 1999 to March 2001 in the amount of $69 per month was 
proper; the veteran's appeal is denied.



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals

 

